, Case 2:18-cv-00391-HCM-LRL Document 134 Filed 03/04/21 Page 1 of 2 PagelD# 6873

 

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT MAR = 4 2021
FOR THE EASTERN DISTRICT OF VIRGINIA OLE
rotat RK, U.S. DISTRICT COURT
Norfolk Division NORFOLK. VA
COURTHOUSE NEWS SERVICE, )
)
Plaintiff, )
)
Vv. ) Case No. 2:18-cv-391-HCM
)
GEORGE E. SCHAEFER, in his official )
capacity as Clerk of the Circuit Court for )
Norfolk, Virginia, ef al., )
)
Defendants. )
ORDER

This matter comes before the Court on the Rule 62(b) Motion for Stay by Bond (the
“Motion”) filed by the Defendants, George E. Schaefer, in his official capacity as Clerk of the
Circuit Court for the City of Norfolk, Virginia, and Jacqueline C. Smith, in her official capacity as
Clerk of the Circuit Court for the County of Prince William, Virginia (collectively, the
“Defendants”), in which Defendants request that this Court approve an Appeal Bond underwritten
by Fidelity and Deposit Company of Maryland, an Illinois corporation, as security for the judgment
for attorneys’ fees and expenses entered by this Court’s Opinion and Order dated September 4,
2020 (the “Fee Award’). Defendants further request that this Court stay execution of the Fee
Award upon the terms provided in the Appeal Bond. The Motion is unopposed by plaintiff
Courthouse News Service. The Court FINDS that the Appeal Bond is sufficient security for the
Fee Award. Pursuant to Fed. R. Civ. P. 62(b), the Court will GRANT the Motion. The Appeal

Bond is hereby APPROVED. In accordance with Rule 62(b), execution of the Fee Award,

 
, Case 2:18-cv-00391-HCM-LRL Document 134 Filed 03/04/21 Page 2 of 2 PagelD# 6874

including any proceedings to enforce the Fee Award, is thereby STAYED upon the terms specified

in the Appeal Bond,

Itis so ORDERED.

/s/
Henry Coke Morgan, Jr.
Senior United States District Judge

The Honorable Henry C. Morgan, Jr. /) LV VY
Senior United States District Judge

 

Norfolk, Virginia

Date:

 
